UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1725


ADRIENNE L. MCADORY,

                    Plaintiff - Appellant,

             v.

VAIL TECHNOLOGIES,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00886-LMB-TCB)


Submitted: October 19, 2017                                  Decided: December 6, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrienne L. McAdory, Appellant Pro Se. Craig Benson Young, KUTAK ROCK, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adrienne L. McAdory appeals the district court’s order granting Vail

Technologies’ bill of costs. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McAdory v. Vail

Technologies, No. 1:16-cv-00886-LMB-TCB (E.D. Va. June 13, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2